41 F.3d 1518NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Marley C. JONES, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
No. 94-3347.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1994.
62 M.S.P.R. 378

1
MOTION GRANTED.

ON MOTION
ORDER

2
Upon consideration of Marley C. Jones' unopposed motion to vacate the court's August 11, 1994 order voluntarily dismissing his petition for review and to reinstate his case,*

IT IS ORDERED THAT:

3
(1) Jones' motion is granted.  The August 11, 1994 dismissal order is vacated, the mandate is recalled, and the case is reinstated.


4
(2) Jones' brief is due within 21 days of the date of filing of this order.



*
 We remind Jones that this court's review of his case is limited to evidence included in the record before the Merit Systems Protection Board.  See paragraph 7, Guide for Pro Se Petitioners